As filed with the Securities and Exchange Commission on May 15, 2013 File No. 002-76969 File No. 811-03445 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[x] Pre-Effective Amendment No.[] Post-Effective Amendment No. 51[x] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[x] Amendment No. 52[x] THE MERGER FUND (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(914) 741-5600 Roy D. Behren and Michael T. Shannon Copy to: Jeremy C. Smith THE MERGER FUND Ropes & Gray LLP 100 Summit Lake Drive 1211 Avenue of the Americas Valhalla, New York 10595 New York, New York 10036 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 51 to the Fund’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Fund’s PEANo.49 on FormN-1A filed April 30, 2013.This PEANo.51 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in PEANo.49 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York and State of New York, on the 15th day of May, 2013. THE MERGER FUND By: /s/ Roy Behren Roy Behren Co-President; Treasurer and Trustee By:/s/ Michael T. Shannon Michael T. Shannon Co-President Pursuant to the requirements of the Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Roy Behren Co-President; Treasurer and Trustee May 15, 2013 Roy Behren /s/ Michael T. Shannon Co-President May 15, 2013 Michael T. Shannon James P. Logan, III* Trustee May 15, 2013 James P. Logan, III Barry Hamerling* Trustee May 15, 2013 Barry Hamerling * By:/s/ Roy Behren Roy Behren Attorney-in-Fact** ** Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 49 to its Registration Statement on Form N-1A with the SEC on April 30, 2013, and is incorporated by reference. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
